 Case 3:21-cv-10919-BRM-TJB Document 1 Filed 05/07/21 Page 1 of 7 PageID: 1




COHEN & MIZRAHI LLP
Edward Y. Kroub, Esq.
Moshe O. Boroosan, Esq.
300 Cadman Plaza West, 12th Floor
Brooklyn, New York 11201
Phone: (929) 575-4175
ekroub@cmlattorneys.com
mboroosan@cmlattorneys.com

ATTORNEYS FOR PLAINTIFF

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  TRENTON DIVISION

                                                         Civil Action No.: ___________________
MIKHAIL SHRAGA,

                              Plaintiff,
       vs.                                               COMPLAINT FOR VIOLATIONS OF
                                                         THE FAIR DEBT COLLECTION
                                                         PRACTICES ACT
VALLEY CREDIT SERVICE, INC. and
FINANCIAL RECOVERIES, INC.,
                              Defendants.                DEMAND FOR JURY TRIAL


       Plaintiff Mikhail Shraga (“Plaintiff”) brings this action against defendant Valley Credit

Service, Inc. (“Valley Credit”) and defendant Financial Recoveries, Inc. (“Financial Recoveries”)

(collectively “Defendants”) and alleges based upon Plaintiff’s personal knowledge, the

investigation of counsel, and information and belief, as follows:

                                   NATURE OF THE ACTION

       1.      This is an action to recover damages under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq. Defendants have been furnishing inaccurate account

information that was published on Plaintiff’s credit report.

       2.      On September 2, 2020, Plaintiff submitted a debt validation letter to Valley Credit

disputing the accuracy of reporting and asking Valley Credit to validate the details of the account.


                                                -1-
 Case 3:21-cv-10919-BRM-TJB Document 1 Filed 05/07/21 Page 2 of 7 PageID: 2




       3.      On September 2, 2020, Plaintiff submitted a debt validation letter to Financial

Recoveries disputing the accuracy of reporting and asking Financial Recoveries to validate the

details of the account.

       4.      The FDCPA provides that once a consumer disputes the details of an account, the

debt collector is prohibited from re-reporting the account without marking the account as disputed.

Nonetheless, Defendants continued to communicate the information without marking the account

as disputed or otherwise updating the account as necessary. Defendants’ reporting was thus

misleading as a matter of law.

       5.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendants, and Plaintiff has been forced to deal with the aggravation and

humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                  JURISDICTION AND VENUE

       6.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of the FDCPA.

This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and 15

U.S.C. § 1692k.

       7.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                             PARTIES

       8.      Plaintiff resides in Middlesex County, New Jersey, and qualifies as a “consumer”

as that term is defined under 15 U.S.C. § 1692a. Plaintiff is an individual.

       9.      Valley Credit is a foreign corporation and debt collection agency that uses the mail,

telephone, and facsimile, and is registered to do business in this District, the principal purpose of

which is to attempt to collect debts alleged to be due another. Valley Credit qualifies as a “debt

collector” under the FDCPA.




                                                -2-
 Case 3:21-cv-10919-BRM-TJB Document 1 Filed 05/07/21 Page 3 of 7 PageID: 3




       10.     Financial Recoveries is a foreign corporation and debt collection agency that uses

the mail, telephone, and facsimile, and is registered to do business in this District, the principal

purpose of which is to attempt to collect debts alleged to be due another. Financial Recoveries

qualifies as a “debt collector” under the FDCPA.

                               SUBSTANTIVE ALLEGATIONS

       11.     This case involves a Valley Credit collections account that was reported on

Plaintiff’s Experian credit report. The original creditor of the account was CMP Group, PC Spine

and Wellness Center, which specializes in chiropractic sports medicine.

       12.     This case also involves two Financial Recoveries collections accounts that were

reported on Plaintiff’s Experian credit report. The original creditors of the accounts were Rutgers’

Robert Wood Johnson medical providers.

       13.     On September 2, 2020, after Plaintiff learned that Valley Credit communicated

inaccurate information about the collections account, Plaintiff sent a debt validation letter directly

to Valley Credit disputing the accuracy of information on the account.

       14.     Also on September 2, 2020, after Plaintiff learned that Financial Recoveries

communicated inaccurate information about the collections accounts, Plaintiff sent a debt

validation letter directly to Financial Recoveries disputing the accuracy of information on the

accounts.

       15.     Under the FDCPA, the receipt of Plaintiff’s debt validation letter required

Defendant to cease communicating information about the accounts without marking the accounts

as disputed.




                                                -3-
 Case 3:21-cv-10919-BRM-TJB Document 1 Filed 05/07/21 Page 4 of 7 PageID: 4




       16.      On September 2, 2020, Plaintiff also disputed the Valley Credit and Financial

Recoveries accounts reporting by submitting a written dispute letter to Experian’s FCRA

compliance department.

       17.      Under the Fair Credit Reporting Act, upon receiving Plaintiff’s dispute letters,

Experian was statutorily obligated to notify Defendants of the dispute within five days.

       18.      Notification of Plaintiff’s dispute triggered Defendants’ statutory obligations to

conduct an investigation, mark the accounts as disputed, and delete the disputed information from

Plaintiff’s accounts.

       19.      Nonetheless, Defendants continued to communicate account information without

marking the accounts as disputed.

       20.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendants, and Plaintiff has been forced to deal with the aggravation and

humiliation of a poor credit score.

                                      CAUSES OF ACTION

                                              COUNT I

               Against Defendants for Violation of the FDCPA, 15 U.S.C. § 1692e

       21.      Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       22.      15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

misleading representation or means in connection with the collection of any debt. Subsection (8)

of that provision specifically states that “the failure to communicate that a disputed debt is

disputed” is a violation of this section, as follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any debt.
             Without limiting the general application of the foregoing, the following
             conduct is a violation of this section:



                                                 -4-
 Case 3:21-cv-10919-BRM-TJB Document 1 Filed 05/07/21 Page 5 of 7 PageID: 5




                                            *   *   *
             (8) Communicating or threatening to communicate to any person credit
             information which is known or which should be known to be false,
             including the failure to communicate that a disputed debt is disputed.

                                                                      (emphasis added).

       23.      Defendants received debt validation letters from Plaintiff stating that the

information on the accounts was disputed.

       24.      Nonetheless, Defendants continued to report the details of Plaintiff’s accounts to

the credit reporting agencies without marking the accounts as disputed.

       25.      Plaintiff has been forced to deal with the aggravation and humiliation of a poor

credit score.

       26.      Accordingly, Plaintiff is entitled to damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       a)       awarding Plaintiff statutory money damages, actual damages, and punitive

damages;

       b)       awarding attorney’s fees and costs, and other relief; and

       c)       awarding such other relief as to this Court may seem just and proper.

                                       JURY DEMAND
       Plaintiff demands a trial by jury.




                                                -5-
 Case 3:21-cv-10919-BRM-TJB Document 1 Filed 05/07/21 Page 6 of 7 PageID: 6




DATED: April 29, 2021              COHEN & MIZRAHI LLP

                                   /s/ Edward Y. Kroub
                                   EDWARD Y. KROUB
                                   MOSHE O. BOROOSAN
                                   300 Cadman Plaza West, 12th Floor
                                   Brooklyn, NY 11201
                                   Phone: 929/575-4175
                                   Fax: 929/575-4195
                                   ekroub@cmlattorneys.com
                                   mboroosan@cmlattorneys.com

                                   Attorneys for Plaintiff




                                    -6-
 Case 3:21-cv-10919-BRM-TJB Document 1 Filed 05/07/21 Page 7 of 7 PageID: 7




              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       Pursuant to Local Civil Rule 11.2, I hereby certify that the matter in controversy is not

related to any other action, pending arbitration or administrative proceeding currently pending in

any court.

       I hereby certify that the following statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.

DATED: April 29, 2021                        COHEN & MIZRAHI LLP

                                             /s/ Edward Y. Kroub
                                             EDWARD Y. KROUB
                                             MOSHE O. BOROOSAN
                                             300 Cadman Plaza West, 12th Floor
                                             Brooklyn, NY 11201
                                             Phone: 929/575-4175
                                             Fax: 929/575-4195
                                             ekroub@cmlattorneys.com
                                             mboroosan@cmlattorneys.com

                                             Attorneys for Plaintiff




                                               -7-
